Citation Nr: 0816920	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
rheumatoid arthritis with degenerative arthritis affecting 
the lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of April 2006 and May 2007.  
This matter was originally on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The competent medical evidence shows that forward flexion of 
the veteran's service-connected lumbosacral spine disability 
is limited to 30 degrees by pain and affects his ability to 
stand and ambulate.   


CONCLUSION OF LAW

The schedular criteria for a rating of 40 percent for 
service-connected rheumatoid arthritis with degenerative 
arthritis affecting the lumbosacral spine have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002-5292 (2003), 5002-5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  In correspondence dated in August 
2004, the RO advised the veteran of what the evidence must 
show to establish entitlement to an increased rating for his 
service-connected rheumatoid arthritis.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in May 2006, the Appeals Management 
Center (AMC) informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the AOJ has 
satisfied the requirements of Dingess/Hartman.  In regards to 
assigning a disability rating, the AMC informed the veteran 
that VA considered the nature and symptoms of the condition, 
severity and durations of the symptoms, and impact of the 
condition and symptoms on employment.  The AMC also provided 
examples of evidence that the veteran should submit that may 
affect how VA determined a disability rating.  This 
correspondence satisfied the notice requirements for 
increased ratings claims identified by the Court in Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008).  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
November 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
readjudication also satisfies the portion of the Board's 
remand directing such action. 

The veteran has also demonstrated actual knowledge of the 
type of evidence necessary to support a claim for an 
increased rating for his service-connected spine disability.  
At his October 2007 VA examination, the veteran described to 
the examiner how his disability affected his activities of 
daily living such as walking, standing, bathing, toileting, 
and dressing.  Thus, the veteran demonstrated actual 
knowledge that he needed to show worsening or increase in 
severity of the disability and the effect that worsening had 
on his employment and daily life.  Such knowledge cures any 
content defects of the notice as it pertains to the veteran's 
increased rating claim.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  
Regarding the Boards previous remands, a review of the record 
shows that the veteran was provided a VA spine examination in 
October 2007.  Such action satisfies the Board's prior 
remands.
  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The veteran's rheumatoid arthritis with degenerative 
arthritis affecting the lumbosacral spine is currently rated 
pursuant to Diagnostic Code 5002-5242.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  
Here, the veteran's service-connected disease is rheumatoid 
arthritis, Diagnostic Code 5002.  The RO based the assigned 
evaluation on Diagnostic Code 5242 for degenerative arthritis 
of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5002-5242 
(2007).  

Rheumatoid arthritis (atrophic) as an active process is rated 
pursuant to Diagnostic Code 5002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2007) (emphasis in original).  Under 
Diagnostic Code 5002, a 100 percent rating is warranted for 
rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  Id.  A 60 percent rating is warranted for 
less than criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Id.  40 percent 
rating is warranted for symptom combinations productive of 
definite impairment of health objectively supported by 
examination finding or incapacitating exacerbations occurring 
3 or more times a year.  Id. 

Diagnostic Code 5002 provides that chronic residuals of 
rheumatoid arthritis, such as limitation of motion, shall be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Ratings for the active process will not be 
combined with the residual ratings for limitation of motion; 
the higher evaluation is to be assigned.  Id.  Thus, for a 
claim involving rheumatoid arthritis with residuals affecting 
the spine, a proper analysis requires that the criteria for 
rating spine disabilities be considered.    

During the course of this appeal, the regulations controlling 
low back disabilities other than intervertebral disc syndrome 
were amended, effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004-2005)).  The veteran is not service-
connected for intervertebral disc syndrome and the criteria 
for that disease will not be considered in rating the 
veteran's service-connected back disability.  

When the regulations concerning entitlement to an increased 
rating have changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The December 2006 SSOC and November 
2007 SSOC show that the AOJ considered the veteran's low back 
disability under both the old and new rating criteria.  

Under the old schedule, a rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.72, Diagnostic Code 5292 (2003).  A rating of 20 
percent is warranted for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating is the highest available 
for limitation of motion of the lumbar spine under the old 
criteria.  Id.  

The words "severe" and "moderate" in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), are not defined in the old 
regulations, but guidance can be obtained from the amended 
regulations.  Normal flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note (2) (2007).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2) (2007).  

Ratings in excess of 40 percent under the old criteria for 
lumbosacral spine disabilities other than intervertebral disc 
syndrome require either ankylosis or vertebra fracture.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003). 

Under the new criteria, all disabilities of the spine (other 
than intervertebral disc syndrome) are to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2007).  Under the General Rating 
Formula, a 40 percent rating requires evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, (2007).  A 
50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  In determining the degree 
of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
 
Analysis

The Board finds that the competent medical evidence supports 
a disability rating of 40 percent for the veteran's arthritis 
of the lumbosacral spine.  In the October 2007 VA examination 
report, Dr. N.W. reported that forward flexion was to 40 
degrees, with pain at 30 degrees.  Dr. N.W. also reported 
that extension was to 10 degrees, lateral bending to 15 
degrees bilaterally, and rotation to 5 degrees bilaterally.  
The veteran's combined range of motion of the thoracolumbar 
spine was 90 degrees, not including the extent to which pain 
limited range of motion.  The veteran was unable to do 
multiple repetitions due to fatigue.  These findings, and 
particularly the veteran's inability to flex the 
thoracolumbar spine beyond 30 degrees without pain, 
approximate the criteria for a 40 percent rating under both 
the old criteria and the General Rating Formula.  
 
The findings in the October 2007 examination report are not 
inconsistent with other evidence in the claims file.  In a 
previous VA examination report, dated in March 2003, Dr. W.V. 
reported forward flexion was to "about 40 degrees."  Dr. 
W.V. described this as "very limited."  Dr. W.V. did not 
comment on whether forward flexion was additionally limited 
by pain.  Thus, Dr. W.V.'s findings do not preclude the 
possibility that forward flexion was limited to 30 degrees by 
pain at that time.  

In determining that a 40 percent rating is appropriate under 
both the old and the new criteria, the Board is mindful that 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2007).  Here, in addition to the objective findings 
discussed above, the October 2007 VA examination report 
showed that the veteran reported difficulty standing and 
ambulating as a result of his spine disability.  Dr. N.W. 
stated that the veteran's global deconditioning and pain in 
the lower extremity joints contributed to his ambulating 
difficulties, but acknowledged that his back pain contributed 
to these difficulties as well.  Also on examination, Dr. N.W. 
noted increasing symptoms of pain, as well as fatigue and 
lack of endurance.  Based on this evidence, in addition to 
the extent to which forward flexion of the lumbosacral spine 
was limited, the Board finds the veteran's lumbosacral spine 
disability more closely approximates a disability picture 
contemplated by a 40 percent rating.

The Board does not find that a rating in excess of 40 percent 
for the veteran's rheumatoid arthritis with degenerative 
arthritis affecting the lumbosacral spine is warranted under 
either the old or the new criteria.  The Board has reviewed 
the entire claims file, to include March 2001 VA examination 
and radiology reports, March 2003 and October 2007 VA 
examination reports, and all VAMC treatment records.  These 
documents, however, failed to demonstrate the veteran's 
lumbosacral spine disability was manifested by either 
residuals of vertebra fracture or ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003); 5242 
(2007).  

The Board has considered whether assigning a rating for 
rheumatoid arthritis (atrophic) as an active process under 
Diagnostic Code 5002 would be advantageous to the veteran, 
but finds that it would not.  In a rating decision dated in 
December 2006, the RO assigned separate evaluations for each 
joint affected by the veteran's rheumatoid arthritis.  The 
result was a combined disability rating of 90 percent, 
effective January 24, 2001 (see RO letter, dated in January 
2007).  Effective May 17, 2006, ratings for several affected 
joints were increased and the combined rating for each joint 
affected was 100 percent.  Thus, for a rating under 
Diagnostic Code 5002 to be advantageous to the veteran, the 
competent medical evidence would need to show he met the 
criteria for a 100 percent rating under Diagnostic Code 5002 
prior to May 17, 2006.  The evidence, however, does not 
support such a finding.  For example, in a March 2001 VA 
examination report, Dr. D.M. only noted minimal degenerative 
changes in the wrists which "may represent rheumatoid 
arthritis."  Dr. D.M. also noted there was very little 
evidence of rheumatoid flare-up in the hands."  Dr. D.M. 
noted arthritis in other joints, but specified they were 
either traumatic or degenerative changes.  Neither this 
report, nor any other evidence in the claims file, supports 
finding that the veteran's rheumatoid arthritis was 
characterized by constitutional manifestations that were 
totally incapacitating as required by a 100 percent rating 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2007).  

The Board has also considered the appellant's argument set 
forth in a post-remand brief, dated in April 2008.  In that 
document, the appellant's representative asserted that Board 
remand was necessary because the physician who conducted the 
VA examination in May 2006 had failed to discuss anemia or 
weight loss as directed in the Board's April 2006 remand.  
The Board acknowledges that neither the May 2006 nor the 
October 2007 VA examination report included a discussion of 
anemia or weight loss, but finds that remand is not 
necessary.  Evidence of weight loss and anemia would only 
support a 60 percent rating for rheumatoid arthritis as an 
active process.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2007).  As noted, the veteran is rated for chronic residuals 
of the disease (i.e. limitation of motion) and his combined 
rating is 90 percent prior to May 17, 2006, and 100 percent 
after that date.  The veteran may be rated only on either 
rheumatoid arthritis as an active process or the combined 
rating of residuals; he may not be rated for both.  Id.  
Here, because the veteran's combined rating is higher than 60 
percent, remanding for such evidence could only result in a 
lower rating.      

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2007).  In the instant case, to the extent that 
the veteran's service-connected spine disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

A 40 percent rating is granted for service-connected 
rheumatoid arthritis with degenerative arthritis affecting 
the lumbosacral spine, subject to the law and regulations 
controlling the award of monetary benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


